Citation Nr: 0013860	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic 
inflammatory demyelinating polyneuropathy (CIDP).

2.  Entitlement to an increased disability rating for 
residuals of a right total knee replacement, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1996 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for demyelinating polyneuropathy was 
denied.  The veteran also appeals a June 1998 rating action 
wherein an increased disability rating for residuals of a 
right knee replacement was denied.  

The Board notes that in January 1999, the veteran submitted a 
photocopy of the transcript of the November 1998 RO hearing 
on which he wrote, "[a]gain I am asking for a 100 percent 
service connected disability [and] employability."  As this 
may constitute either a claim for nonservice connected 
pension or a total disability rating due to unemployability 
resulting from service connected disability, the matter is 
referred to the RO for additional development, as 
appropriate.


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he or she has not, the appeal fails as to that claim, and 
the Board is under no duty to assist him or her in any 
further development of that claim, since 

such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991);  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
However, certain development must be completed even before 
the matter of well-groundedness is considered.

The Board notes that the most recent Supplement Statement of 
the Case issued by the RO that addresses the issues on appeal 
was issued in December 1998. Subsequent to that Supplemental 
Statement of the Case, evidence has been added to the 
appellant's claims folder, to include a December 1998 medical 
record from the Eisenhower Army Medical Center (EAMC) at Fort 
Gordon, South Carolina, and a January 2000 statement from the 
veteran.  Applicable VA regulations state that any pertinent 
evidence submitted by the appellant that is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. § 20.1304(c) (1999).  A review of the 
claims folder indicates that no such waiver has been 
received.  

Additionally, the Board notes that a December 1998 medical 
record from the Eisenhower Army Medical Center indicates that 
the veteran was scheduled for a follow-up appointment in 
January 1999.  A copy of the clinical notes from this 
scheduled appointment is not associated with his claims 
folder.  The Board is of the opinion that this report as well 
as any additional medical evidence from EAMC should be 
obtained prior to the adjudication of the appellant's claims.
 
Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain clinical 
treatment records from the Eisenhower 
Army Medical Center since January 1999, 
to include the follow-up treatment 
referenced in the December 1998 treatment 
record.  After securing the necessary 
release, the RO should obtain these 
records.


2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claims on appeal with consideration given 
to the entire evidentiary record, to 
include evidence associated with the 
veteran's claims file since the December 
1998 supplemental statement of the case.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND is to obtain additional 
evidence and to satisfy the due process considerations 
mandated by 38 C.F.R. § 20.1304(c) (1999).  No inference 
should be drawn regarding the final disposition of this 
claim.  

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

